United States Court of Appeals
                              FOR THE DISTRICT OF COLUMBIA CIRCUIT
                                       ____________
No. 22-5127                                                  September Term, 2021
                                                                        1:22-cv-00744-TNM
                                                         Filed On: July 26, 2022
In re: Eric Emanuel Taylor,

              Appellant


            ON APPEAL FROM THE UNITED STATES DISTRICT COURT
                     FOR THE DISTRICT OF COLUMBIA

       BEFORE:       Wilkins and Katsas, Circuit Judges, and Sentelle, Senior Circuit
                     Judge

                                      JUDGMENT

        This appeal was considered on the record from the United States District Court
for the District of Columbia and on the brief filed by appellant. See Fed. R. App. P.
34(a)(2); D.C. Cir. Rule 34(j). It is

        ORDERED AND ADJUDGED that the district court’s order filed on April 4, 2022,
be affirmed. The district court properly dismissed appellant’s complaint for failure to
comply with Federal Rule of Civil Procedure 8(a) (requiring a complaint to contain a
“short and plain statement of the claim showing that the pleader is entitled to relief”).

        Pursuant to D.C. Circuit Rule 36, this disposition will not be published. The Clerk
is directed to withhold issuance of the mandate herein until seven days after resolution
of any timely petition for rehearing or petition for rehearing en banc. See Fed. R. App.
P. 41(b); D.C. Cir. Rule 41.

                                         Per Curiam


                                                           FOR THE COURT:
                                                           Mark J. Langer, Clerk

                                                   BY:     /s/
                                                           Daniel J. Reidy
                                                           Deputy Clerk